Citation Nr: 1044559	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-28 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as stomach ulcers.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
right patellofemoral pain syndrome (PFPS) with limitation of 
flexion and pain.

4. Entitlement to an evaluation in excess of 10 percent for right 
PFPS with limitation of extension and pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 1977 to June 1980, with a period as a member of the 
ready reserves immediately after; following that service, he was 
a member of the New York Army National Guard from August 1987 to 
December 2000.  He was not called to Federal service as a 
National Guardsman.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and October 2007 rating decisions 
Regional Offices (RO) of the United States Department of Veterans 
Affairs (VA).

The September 2005 rating decision granted service connection for 
PFPS and assigned a 10 percent evaluation effective March 2, 
2005; the evaluation was based on painful motion of the joint.  
In a June 2007 rating decision and supplemental statement of the 
case, the RO granted service connection and a separate 10 percent 
evaluation for right PFPS with limitation of extension, effective 
May 16, 2007.  Both assigned evaluations for PFPS, now 
characterized by planes of motion affected, are currently on 
appeal.  The September 2005 decision also denied service 
connection for dyspepsia, claimed as stomach ulcers.  This issue 
has been recharacterized as a gastrointestinal disorder.

In October 2007, the RO denied service connection for a cervical 
spine disorder.

When these matters were previously before the Board in April 
2009, they were remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC, for further development.  While 
that remand was being processed, service connection for asthma 
was granted; an appeal with regard to that issue is therefore 
satisfied, and no further question remains for Board 
consideration.  The remaining issues, as listed above, have now 
been returned to the Board.

In the April 2009 Remand, the Board noted that the Veteran 
appeared to be raising additional claim of entitlement to 
service connection for hemorrhoids and entitlement to 
service connection for a disability characterized as a 
"buzzing" in  the left ear.  The Board also noted that 
the Veteran had also asserted a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  There is no 
indication that these claims were subsequently addressed 
by the Agency of Original Jurisdiction (AOJ), and they are 
therefore, again referred to the AOJ for appropriate 
action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim, and to ensure that the 
Veteran has had a full and fair opportunity to participate in the 
adjudication of his claims.

I.  Gastrointestinal Disorder

The duty to assist includes helping a Veteran to obtain relevant 
private treatment records.  38 C.F.R. § 3.3159.  The Veteran has 
reported that he was treated at Kings County Hospital in New York 
in 1987 for ulcers; he supplied a VA form 21-4142, Authorization 
and Consent to Release Information to the Department of Veterans 
Affairs, to permit VA to assist him in obtaining those records.  
The RO requested the records in June 2005.

The hospital responded in August 2005, stating that due to the 
high volume of requests it receives, and concerns regarding 
patient privacy rights, it had created a single uniform request 
and authorization form which it required be filled out prior to 
the release of any records.  It forwarded that form to the RO and 
instructed that the VA's request would be processed when the 
hospital form was returned.

The file does not reflect that any further action was taken to 
obtain the records from Kings County Hospital; the rating 
decision and statement of the case merely state that records were 
"requested but not received."  The single request for records 
is insufficient to meet the duty to assist.  VA must, by 
regulation, make "reasonable efforts" to obtain records not in 
the custody of a Federal agency.  "Reasonable efforts will 
generally consist of an initial request for the records and, if 
the records are not received, at least one follow-up request."  
38 C.F.R. § 3.159.  No follow-up was done here; further, the 
Veteran was not notified of the need for additional information 
or the specific release form.  

On remand, VA must undertake reasonable efforts to obtain 
treatment records from Kings County Hospital.

II.  Cervical Spine Disorder

Service treatment records show that in January 1980, while on 
active duty, the Veteran complained of neck pain and muscle 
spasms were diagnosed.  Current treatment records demonstrate the 
presence of some form of cervical spine disorder; MRI shows a 
slight disc bulge, and doctors have referred to stenosis.  The RO 
properly scheduled the Veteran for a VA examination to obtain a 
nexus opinion regarding the cervical spine.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Such examination was performed in October 2007.  Unfortunately, 
the resulting report and opinion are not adequate for 
adjudication purposes.  The examiner diagnosed osteomalacia, and 
noted the radiographic changes of the cervical spine, but opined 
that the current condition was not due to a prior cervical spine 
condition.  He also stated that if a cervical spine condition was 
present prior to military service, it was less likely than not 
aggravated by service.  The opinion failed to address whether the 
currently diagnosed condition was caused or first manifested in 
service.  Moreover, the stated rationale, that the current 
diagnosis was asymptomatic, has nothing to do with what caused 
the current diagnosis to exist in the first place.

On remand, a new examination is required, to include a well 
reasoned opinion on the etiology of any current cervical spine 
disorder.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  If 
VA undertakes to provide an examination, even if not required to 
do so, the examination must be adequate, or the Veteran informed 
as why one cannot or will not be provided.  Daves v. Nicholson, 
21 Vet. App. 46, 52 (2007).

III.  Evaluation of PFPS

As was noted in the Introduction above, the initial grant of 
service connection for PFPS was rated for general pain on motion.  
No specific plane of motion was specified, as the criteria for a 
compensable evaluation under a Diagnostic Code governing such 
(Codes 5260 (flexion) and 5261 (extension) were met.  The RO 
instead rated the disability under Code 5014, which applies the 
criteria of Code 5003 in rating degenerative arthritis.  

Code 5003 provides that where limitation of motion of a joint is 
noncompensable under the appropriate Codes, a rating of 10 
percent is assignable for each major joint or group of minor 
joints affected.  38 C.F.R. § 4.71a.  The knees are major joints.  
38 C.F.R. § 4.45.

In June 2007, the RO granted a separate 10 percent evaluation for 
limitation of motion in extension due to PFPS under Code 5261.  
However, it left in place the 10 percent evaluation for general 
painful motion.  While the reasons and bases for the decision 
indicate that now extension and flexion were being compensated as 
separate planes of motion, the cited criteria for flexion are 
those of Code 5003 (by notational reference through 5014), not 
Code 5260.  This means that the Veteran may be receiving 
compensation for limited extension (including limitation due to 
pain) and for painful limited motion.  This is prohibited 
pyramiding.  38 C.F.R. § 4.14; VAOPGCPREC 23-97, 9-98, 9-04. 

The Board cannot determine, based on the current record, what 
Diagnostic Codes and criteria the RO has previously applied, or 
whether the currently assigned evaluations are duplicative.  No 
decision regarding the propriety of the evaluation of the right 
knee disabilities is therefore possible.  Moreover, because of 
the confusion over what criteria were applied and what functional 
impairments were considered in assigning the current evaluations, 
the Board cannot find that the Veteran had had a full and fair 
opportunity to participate in the adjudication of his claim by 
submitting relevant evidence or argument.

On remand, VA must reconsider all currently assigned evaluations 
of the right knee.  The Diagnostic Codes applied must be clearly 
identified and the corresponding criteria set out.  The bases for 
all currently assigned evaluations must be set forth clearly, to 
include discussion of the factors enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  VA must ensure that all separately 
compensated disabilities do in fact represent separate functional 
impairments.  To that end, an updated VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a 
properly executed authorization for the 
release of records from Kings County 
Hospital.  The form supplied by the hospital 
in August 2005 should be provided to the 
Veteran.

Upon receipt of such, VA must take 
appropriate action to contact the hospital 
and request all records related to treatment 
for an ulcer from 1987.  If the custodian of 
the records requests additional information, 
VA must take reasonable steps, to include 
further requests of the Veteran, to supply 
such.

The Veteran should be informed that in the 
alternative he may obtain and submit the 
records himself.

2.  Schedule the Veteran for a VA Spine 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify any current 
cervical spine disability or disorder, and 
should opine as to whether any such is at 
least as likely as not related to (caused or 
aggravated by) any disease or injury during 
active military service.  The precipitating 
event must be clearly and specifically 
identified.  The diagnosis of muscle spasm in 
January 1980 must be discussed.  A full and 
complete rationale is required for all 
opinions expressed.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Schedule the Veteran for a VA joints 
examination.  The examiner should fully 
describe all current manifestations of the 
service connected right knee disability, to 
include performance of all necessary testing.

4.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal, to include issuance of any corrective 
rating or explanatory supplemental statement 
of the case (SSOC) required with regard to 
the right knee PFPS evaluations.  If any of 
the benefits sought remains denied, issue an 
appropriate SSOC and provide the Veteran and 
his representative the requisite time period 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


